Dibell, C.
Action to recover damages sustained by the plaintiff’s son in a collision between his motorcycle and the automobile of the defendant. There was a verdict for the plaintiff. Subsequently the court granted defendant’s motion for judgment notwithstanding the verdict. The plaintiff appeals from the judgment.
The plaintiff’s minor son, for whose benefit this action is brought, and to whom we will refer as plaintiff, a boy of 18, was riding his motorcycle south on a public highway in Meeker county, on the right hand track, about 8:45 in the evening of July 2, 1917, going about 15 miles an hour. The defendant was coming north, driving his auto, going about 10 or 12 miles an hour. They met at a point where the road was lined on both sides with trees and made darker by them. The light on the plaintiff’s cycle was burning. When they were about 150 feet apart, the defendant turned on his lights, the one on the right side alone working, and commenced to turn out, but his left hind wheel, was still in the left track when the collision occurred. The jury might have found that he could and should have seen the plaintiff considerably sooner and could and should have turned out before the meeting. The plaintiff claims that when the one light was turned on his eyes were dazzled thereby, and that there being but one light he supposed that it was a spot light; that spot lights are carried on the left of the windshield; that if this one was on the left the auto was safely out of the track in which he was riding, and that dazzled as his eyes were, and perhaps confused, he kept them on the track in which he was riding and proceeded in it until the accident. The facts are in dispute but on the motion for judgment notwithstanding the verdict they must be taken as favorable to the plaintiff as the jury might have found them. We are tinable to say as a matter of law that the defendant was not negligent in failing to observe the plaintiff sooner and in not turning out in time to allow a safe meeting; nor can we say, as a matter of law, that the plaintiff, with conditions such as the jury might have found confronting him, was guilty of contributory negligence. There was evidence of negligence on the part of the defendant and of contributory negligence on the part of the plaintiff which made issues for the jury. It might well enough have declined to find the defendant negligent, and *470it might well enough have found the plaintiff negligent, but it did neither. Judgment notwithstanding the verdict should not have been directed.
Judgment reversed. __